Citation Nr: 1511379	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-03 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left wrist disorder.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.  

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to an increased disability evaluation for a depressive disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1993 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, February 2014, and October 2014 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

The issues of entitlement service connection for bilateral hearing loss and an increased evaluation for depressive disorder are remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection bilateral knee pain and a left wrist disorder in May 1999.  The rating determination was sent to the proper address in June 1999, at which time the Veteran was notified of this decision; he did not appeal this decision within the proscribed time period nor was any evidence received within the one year period which would have allowed the claim to remain open. 

2.  Evidence received since the May 1999 decision denying service connection for bilateral knee and left wrist disorders is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.

3.  The RO denied service connection for mid-back pain in May 1999.  The rating determination was sent to the proper address in June 1999, at which time the Veteran was notified of this decision; he did not appeal this decision within the proscribed time period nor was any evidence received within the one year period which would have allowed the claim to remain open.

4.  Evidence received since the denial of service connection for a back disorder raises a reasonable possibility of substantiating the claim.

5.  Any current bilateral shoulder disorder is not of service origin.

6.  The Veteran has a current disability of degenerative joint disease of the lumbar spine.  

7.  The Veteran injured his back in service.  

8.  The Veteran has experienced "continuous" symptoms of a back disability since service separation.


CONCLUSIONS OF LAW

1.  The May 1999 rating determination denying service connection for bilateral knee pain and a left wrist disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence sufficient to reopen the claims of entitlement to service connection for bilateral knee pain and a left wrist disorder has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The May 1999 rating determination denying service connection for mid-back pain is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for a bilateral shoulder disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, because the Board is granting the full benefits sought on appeal, as it relates to the claims of whether new and material evidence has been received to reopen the claim of service connection for a back disorder and the grant of service connection for degenerative joint disease of the lumbar spine, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With regard to the issues of whether new and material evidence has been received to reopen the claims of service connection bilateral knee and left wrist disorders, in claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letter provided to the Veteran in June 2005 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  Moreover, in a March 2006 letter, the Veteran was provided with notice as to the disability rating and effective date elements of the claim. 

As to the issue of service connection for a bilateral shoulder disorder, the RO, in a December 2013 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The December 2013 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, and correctional, have been obtained and associated with the claims folder.  No other relevant records have been identified.

As to the claims of whether new and material evidence has been received to reopen the claims of service connection for bilateral knee and left wrist disorders, and the necessity for an examination, the Board notes that there is no duty to provide for one prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2014).

The Veteran was afforded a VA examination in June 2008.  The Board finds that the VA examination of record is adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, documents and considers the Veteran's complaints and symptoms, and includes adequate opinion with respect to the diagnosis of the Veteran's claimed disability and its relationship to service.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the above claimed disorders.

As it relates to the necessity for an examination for service connection for a bilateral shoulder disorder, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disability is related to his military service is his own conculsionary generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is significant evidence against this claim, including treatment records currently on file. 

Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


New and Material

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.


Bilateral Knee

The RO denied service connection for a bilateral knee disorder in May 1999.  In denying service connection, the RO noted that the Veteran failed to report for a scheduled VA examination and that evidence expected from this examination might have been material to the outcome of the claim.  The RO observed that service treatment records for the period from August 1993 to July 1998 showed the Veteran complained of knee pain in May 1998.  Examination performed at that time was within normal limits.  X-rays were negative.  The Veteran was treated with medication and given light duty for the pain.  The RO observed that the last treatment was in June 1998 for patellofemoral pain but there were no further complaints, treatment, or diagnoses concerning the knees in service treatment records.  The RO observed that there was no separation examination in the records.  The RO denied service connection for bilateral knee pain because the knee pain was acute and transitory in nature.  The condition was treated in service and resolved with treatment.  There was no evidence that a chronic bilateral knee condition was incurred in or aggravated by military service.  The RO indicated that the rule regarding the benefit of reasonable doubt did not apply because the preponderance of the evidence was unfavorable.  

As noted above, the rating determination was sent to the proper address in June 1999, at which time the Veteran was notified of this decision; he did not appeal this decision within the proscribed time period nor was any evidence received within the one year period which would have allowed the claim to remain open.  Thus, the decision became final.  

Evidence available at the time of the prior denial included the Veteran's service treatment records, his request for service connection, and the report that he failed to appear for the scheduled VA examination.  

In May 2005, the Veteran requested that the claim be reopened.  

Evidence received subsequent to the previous denial includes numerous treatment records from the correctional facilities where the Veteran has been housed; the results of a June 2008 VA examination; and statements from the Veteran as to his beliefs that his knee problems are related to his period of service.  

Treatment records associated with the claims folder reveal that the Veteran has complained of knee pain from 2001 forward.  However, the records do not contain any diagnoses of knee disorders other than pain.  

The Veteran was afforded a VA examination in June 2008.  The examiner noted that the claims folder was available and had been reviewed.  Physical examination of the left knee revealed range of motion from 0 to 140 degrees.  The examiner rendered a diagnosis of a normal left knee.  The examiner stated that he could find nothing wrong with the Veteran's left knee.  He opined that the Veteran's left knee was not connected to his period of service. 

The medical evidence does not demonstrate that the Veteran currently has a diagnosed knee disorder.

As to the reports of pain, service connection may only be awarded for pain if a pathology to which the symptoms can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

New and material evidence has not been received to reopen the previously denied claim of service connection for a bilateral knee disorder.  The statements of the Veteran as to his belief that he currently has a knee disorder related to service were known at the time of the previous denial and therefore these assertions are cumulative and redundant.  The newly added treatment records do not demonstrate a nexus for any claimed knee disorder and the Veteran's period of service nor do they demonstrate that the Veteran has a currently diagnosed knee disorder.  Moreover, the June 2008 VA examiner, following a review of the claims folder and examination of the Veteran, indicated that the Veteran did not have any current left knee disorder.  

The newly received evidence does not relate to the unestablished element of a current knee disorder.  As noted above, the basis for the prior denial was the absence of a current knee disorder.  Absent competent evidence of a current knee disorder, the claim could not be substantiated.  The newly added evidence does not bear directly or substantially upon the issue at hand and is duplicative or cumulative in nature.  Accordingly, the evidence received is not new and material and the petition to reopen must be denied.  



Left Wrist

In denying service connection for a left wrist disorder, the RO noted that the Veteran failed to report for several VA examinations and that evidence obtained from the examinations might have been material to the outcome of the claim.  The RO indicated that service treatment records from the period from August 1993 to July 1998 showed no findings or history of left wrist condition on August 1993 enlistment examination.  The RO noted that the Veteran first complained of left wrist pain in January 1996 and that X-rays showed a possible sesamoid.  No surgery was performed at that time.  The Veteran was noted to be left-handed.  In April 1997, the Veteran complained of left wrist pain and was treated with rest, brace, and medications.  In May 1998, the Veteran was again thought to have left wrist pain due to a sesamoid.  No evidence of injury or trauma was noted in the service treatment records.  There was also no evidence of degenerative joint disease or other chronic bone or joint condition shown in the service treatment records.  The RO indicated that service connection was not established for a left wrist condition because the evidence did not show that a chronic left wrist condition was incurred in or aggravated by military service.  It observed that a sesamoid was a bone island that developed naturally or with which one was born, and was not considered to be a disability for which service connection could be established in the absence of traumatic injury or other disease incurred in service.  The RO indicated that the rule regarding benefit of the doubt did not apply because the preponderance of the evidence was unfavorable.  

As noted above, the rating determination was sent to the proper address in June 1999, at which time the Veteran was notified of this decision; he did not appeal this decision within the proscribed time period nor was any evidence received within the one year period which would have allowed the claim to remain open.  Thus, the decision became final.  

Evidence available at the time of the prior denial included the Veteran's service treatment records, his request for service connection, and the report that he failed to appear for the scheduled VA examination.  

In May 2005, the Veteran requested that the claim be reopened.  

Evidence received subsequent to the previous denial includes numerous treatment records from the correctional facilities where the Veteran has been housed, the results of a June 2008 VA examination, and statements from the Veteran as to his beliefs that his left wrist problems are related to his period of service.  

Treatment records associated with the claims folder include a December 2001 treatment record which noted a complaint of left wrist pain and the assessment included left wrist strain secondary to tank roll over.  The Veteran was seen with complaints of left wrist pain on several other occasions while incarcerated, with no specific diagnoses being rendered at that time. 

In June 2008, the Veteran was afforded a VA examination.  The examiner indicated that the claims folder was available and had been reviewed.  Physical examination of the left wrist revealed normal findings at that time.  X-rays taken of the left wrist were within normal limits.  The examiner rendered a diagnosis of a normal left wrist.  The examiner stated that he could find nothing wrong with the Veteran's left wrist.  Therefore, it was his opinion that the left wrist was not related to service.  

New and material evidence has not been received to reopen the previously denied claim of service connection for a left wrist disorder.  The statements of the Veteran as to his belief that a left wrist disorder is related to service were of record at the time of the previous denial and are therefore cumulative and duplicative.  The newly added treatment records do not demonstrate a nexus for any claimed wrist disorder and the Veteran's period of service.  Moreover, the June 2008 VA examiner, following a review of the claims folder and examination of the Veteran, indicated that he could not find anything wrong with the Veteran's left wrist and that any left wrist problems were not related to his period of service.  

The newly received evidence does not relate to the unestablished element of a nexus between any current left wrist problem and service.  Absent competent evidence of a nexus, even the evidence of current disability could not substantiate the claim.  The newly added evidence does not bear directly or substantially upon the issue at hand and is duplicative or cumulative in nature.  Accordingly, it is not new and material and the petition to reopen must be denied.  


Back

In the May 1999 rating actin denying service connection for a mid-back disorder, the RO noted that the Veteran failed to report for several VA examinations and that evidence obtained from the examinations might have been material to the outcome of the claim.  The RO indicated that service treatment records for the period from August 1993 to July 1998 showed complaints of low back pain in January and March 1997.  No injury was noted and examination was found to be within normal limits with no diagnosis being given.  The RO further observed that in May 1998, the Veteran was seen with complaints of mid-back pain.  He did not give a history of trauma or injury at that time.  The Veteran was treated with medications and rest.  The last treatment for mid-back pain was noted to have been in June 1998.  The RO indicated that there was no diagnosis concerning back pain in service treatment records.  The RO stated that service connection was not established because there was no evidence of a diagnosis of a chronic back condition which was incurred in or aggravated by military service.  Pain was considered to be a symptom only and was not a disability for which compensation could be paid under the law.  The rule regarding benefit of reasonable doubt was not applicable because the preponderance of the evidence was unfavorable.  

As noted above, the rating determination was sent to the proper address in June 1999, at which time the Veteran was notified of this decision; he did not appeal this decision within the proscribed time period nor was any evidence received within the one year period which would have allowed the claim to remain open.  Thus, the decision became final.  

Evidence available at the time of the prior denial included the Veteran's service treatment records, his request for service connection, and the report that he failed to appear for the scheduled VA examination.  

In May 2005, the Veteran requested that the claim be reopened.  

Evidence received subsequent to the previous denial includes numerous treatment records from the correctional facilities where the Veteran has been housed; the results of a June 2008 VA examination; and statements from the Veteran as to his beliefs that his back problems are related to his period of service.  

Treatment records added to the record include findings of mild spurring of the body of T-11 on the right on a December 2001 X-ray and complaints of back pain throughout the added treatment records, including a notation in a January 2002 record that the Veteran had had back pain since his military service. 

Also added to the record were the results of the June 2008 VA examination, at which time the Veteran was found to have minimal degenerative changes of the lower part of the lumbar spine on x-ray, with a diagnosis of mechanical lumbosacral back pain being rendered.  

The basis for the prior denial was that the Veteran did not have a current back disability.  The newly added evidence, in the form of the treatment records demonstrating that the Veteran had a bony T-11 spur in December 2001 and degenerative joint disease at the time of the June 2008 VA examination, demonstrates that the Veteran now has a diagnosed back disorder.  Moreover, the treatment records demonstrate reported continuous problems with the Veteran's back since service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds that the evidence received since the May 1999 rating determination is new and material to reopen service connection for a back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed on a de novo basis in the service connection section below.



Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's diagnosed shoulder disorder, diagnosed as impingement syndrome is not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Bilateral Shoulder

The Veteran maintains that he currently has a bilateral shoulder disorder which had its onset in service.   

A review of the Veteran's service treatment reveals no complaints, findings, or diagnoses of left or right shoulder problems.  

The first notation of shoulder problems subsequent to service was in May 2002, when the Veteran was seen with complaints of shoulder pain of three to five days duration.  In August 2002, the Veteran was seen with complaints of left shoulder pain following an injury to his left shoulder two weeks earlier.  In March 2003, the Veteran was diagnosed with impingement syndrome at which time it was noted that the onset had been approximately 7 months earlier.  X-rays taken of the left shoulder in June 2010 and again in October 2013 revealed no findings of fracture or dislocation and no degenerative changes, with acromioclavicular and glenohumeral joints appearing intact.  

The Board finds that the weight of the evidence is against the conclusion that any current shoulder disorder had its onset in service.  The Veteran was not seen for any complaints of shoulder problems in service.  Furthermore, as noted above, the Veteran's post-service treatment records confirm that he was not seen with any complaints of shoulder problems until 2001; therefore, the evidence does not reflect in-service shoulder symptoms.  

As to the Veteran's reports that he has had shoulder problems ever since his period of service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having shoulder problems in service.  Moreover, on his initial application for compensation, received in August 1998, the Veteran did not report having shoulder problems.  This suggests to the Board that there was no pertinent shoulder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a shoulder disorder at the time of the 1998 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from a shoulder condition since service, or the lack of shoulder symptomatology at the time he filed the claim, or both.  Shoulder pain was first reported in 2001, at which time the Veteran reported having had shoulder problems for three to five days.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed shoulder disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of shoulder symptoms in service and since service are not credible.

As to the Veteran's beliefs that any current shoulder disorder is related to his period of service, the question of causation of such shoulder disorder extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his current shoulder disorder.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current shoulder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a shoulder disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Back

As it relates to the back claim, the Veteran has degenerative joint disease of the lumbar spine, which is the equivalent of arthritis and a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

As noted above, the Veteran was seen with complaints of back pain in service on several occasions.  Treatment records from the correctional facility where the Veteran was housed demonstrate complaints of back pain, with a notation that the Veteran had had back pain since service, along with X-rays findings of bony spurring of T-11 in December 2001.  

As noted above, at the time of the Veteran's June 2008 VA examination, x-rays revealed degenerative joint disease of the lumbar spine, with the examiner rendering a diagnosis of mechanical low back pain.  

The examiner opined that the Veteran's lumbosacral spine disorder was not related to his period of service.  

The Veteran has indicated on numerous occasions that his current back disorder is related to and had its onset in service.  

Initially, the Board finds that the Veteran currently has a diagnosed disability of degenerative joint disease of the lumbar spine.  Next, the Board finds that the weight of the medical and lay evidence is in equipoise that the Veteran injured his back in service.  As noted above, the service treatment records show treatment for complaints of low back symptoms on several occasions during service.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of back problems since service separation.  The Veteran has reported having had problems with his back from the time of service.  Treatment records from the correctional facility prepared prior to the Veteran's current claim note the Veteran reporting having back problems since service.  The evidence of record is sufficient to show continuous back symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements along with the treatment record noting complaints of back pain since service are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a back disorder since service separation which were later diagnosed as degenerative joint disease.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service). 

With regard to the VA examiner's June 2008 opinion that the Veteran's back disability was not service related, the Board finds such opinion to be of limited probative value.  The examiner did not address the Veteran's reports of continuity of symptoms since service, including the notations of back problems in the treatment records in close proximity to the Veteran's separation from service.  As such, the Board finds the examiner's opinion to be of limited probative value. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his back in service and has experienced "continuous" symptoms of a back disorder, now diagnosed as degenerative joint disease of the lumbar spine, since service separation.  As such, the criteria for presumptive service connection for degenerative joint disease of the lumbar spine under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having being received, the petition to reopen the claim of service connection for a bilateral knee disorder is denied.  

New and material evidence not having been received, the petition to reopen the claim of service connection for a left wrist disorder is denied.  

New and material evidence having been received, the appeal to reopen service connection for a back disorder is granted. 

Service connection for degenerative joint disease of the lumbar spine is granted.

Service connection for a bilateral shoulder disorder is denied.  


REMAND

As it relates to the claim of service connection for bilateral hearing loss, the Veteran submitted additional evidence in support of his claim in February 2015.  Treatment records received from UTMB Health, dated Janaury 9, 2015, contain a diagnosis of bilateral sensorineural hearing loss.  It appears that an audiological evaluation was performed at that time and that the results were to be scanned in and available in chart review.  Unfortunately, it does not appear that the results of the examination are available for review.  As these records are pertinent to the Veteran's claim, an attempt should be made to obtain these results.  

As it relates to the claim of service connection for hearing loss, as noted above, the Veteran is currently incarcerated.  As part of the adjudication of his claim, VA attempted to schedule a VA compensation examination to assist in determining the nature and etiology of his claimed disability - particularly insofar as its purported relationship with his military service.  A review of the record indicates that VA attempted to schedule the examination in December 2013 but was informed by personnel at the correctional facility that it would not transport the Veteran to an examination for security reasons.  

VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  M21-1MR, Part III.iv.3.A.11.d, sets forth the Bolton compliance requirements.

In this case, only option (1) has been precluded by the correctional facility.  It is unclear whether options (2) or (3) are still viable alternatives.  Notably, the record shows the Veteran has been treated for various conditions, with a notation in the recently received treatment record that the Veteran currently has bilateral sensorineural hearing loss.  

In accordance with the duty to assist, VA should make appropriate inquiries with the correctional facility to determine whether its in-house medical personnel are willing and able to perform the necessary VA compensation examination or whether the facility is amenable to sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  

As to the issue of an increased disability evaluation for the service-connected depressive disorder, in an October 2014 rating determination the RO denied an evaluation in excess of 50 percent for depressive disorder.  In October 2014, the Veteran filed a notice of disagreement with this denial.  To date, a statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining proper authorization from the Veteran, if necessary, obtain and associate with the record the results of an audiogram performed at UTMB Health, dated Janaury 9, 2015, which resulted in a diagnosis of bilateral sensorineural hearing loss.  

2.  Contact the correctional facility where the Veteran is incarcerated and confer with the prison authorities to determine the feasibility of having its own medical personnel conduct an audiological examination of him or of sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  All attempts to arrange this examination should be documented in the claims file.

If an examination can be arranged, it should be specifically indicated whether the Veteran has hearing loss to an extent recognized as a ratable disability for VA compensation purposes; i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of these frequencies of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.

The examiner should also obtain a history from the Veteran regarding the nature and frequency of his hearing loss.

If it is confirmed the Veteran has a hearing loss disability according to these threshold minimum requirements of 38 C.F.R. § 3.385, then additional medical comment is needed regarding the etiology of this condition, especially insofar as the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service.

The examiner should provide a rationale the any opinion rendered.  The examiner should address the Veteran's service treatment records (STRs) and post-service history of noise exposure.

3.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claim.

4.  Issue a statement of the case on the issue of entitlement to an increased disability for depressive disorder, currently rated as 50 percent disabling.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


